Citation Nr: 0506839	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to May 1970, with prior service on active duty 
for training with the Navy Reserves.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
denied service connection for PTSD.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Review of the claims file reveals that the record is not 
complete.  Documents show the veteran has had pertinent 
medical treatment over the years and that complete records of 
such treatment are not on file.  Specifically, in the August 
2003 VA examination report the examiner noted that the 
medical evidence not available for review included reports of 
psychometric tests administered in 2000 by Drs. Godley and 
Vuolo, and records of treatment by Drs. Fries and Vuolo at 
the Central Wyoming Counseling Center (CWCC) for depression 
and anger since 1996.   

Additionally, the claims file does not contain all of the 
medical records itemized as exhibits attached to a June 2001 
Social Security Administration decision, which is on file.  
Pertinent records on the list include the following: Residual 
Mental Functional Capacity Assessments completed by a 
Disability Determination Specialist dated March 2, 2000 and 
September 8, 2000; Psychiatric Review Technique Forms dated 
March 2, 2000 and September 8, 2000; a Psychological 
Evaluation by Cheryl Godley, PhD., dated February 14, 2000; 
medical records from the Central Wyoming Counseling Center 
dated from September 1998 through March 2001; and medical 
records from the Casper VA Clinic, dated from March 2000 
through June 2001.  While it is not clear which of the other 
itemized medical records pertain to psychiatric treatment (as 
opposed to treatment for physical disabilities), the United 
States Court of Appeals for Veterans Claims has made it 
abundantly clear that the records concerning awards of Social 
Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
medical evidence used in reaching that decision.   

Accordingly, the matter is remanded for the following:

1.  The veteran should be contacted and 
requested to identify all sources of VA 
and non-VA medical treatment he received 
for psychiatric problems since service.  
The AOJ should obtain complete copies of 
treatment records (those not already in 
the claims folder) from all identified 
sources.  Specifically noted in this 
regard are reports of psychometric tests 
administered in 2000 by Drs. Godley and 
Vuolo, and records of treatment by Drs. 
Fries and Vuolo at the Central Wyoming 
Counseling Center (CWCC) for depression 
and anger since 1996.  Any records of 
ongoing psychiatric treatment received 
since the August 2003 examination should 
also be obtained.  

2.  The AOJ should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Specifically 
noted in this regard are the above-noted 
medical records, itemized as exhibits 
attached to the June 2001 Social Security 
Administration decision.

3.  After any available records have been 
added to the claims file, the record 
should be returned, if possible, to the 
VA examiner who performed the August 2003 
psychiatric examination, for an opinion 
as to whether the veteran has a 
psychiatric disorder related to service.  
The examiner should be asked to review 
the entire claims file, giving particular 
attention to the evidence added since the 
last examination.  If PTSD is diagnosed, 
the examiner must indicate whether that 
diagnosis is based on a verified stressor 
event, or on some other life-event 
unrelated to service.  If a psychiatric 
disorder other than PTSD is diagnosed, 
the examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that such 
psychiatric disorder is related to 
service.  The examiner must explain the 
rationale for any opinion given.

4.  After completion of the above and any 
further development deemed necessary, the 
AOJ should readjudicate the matter on 
appeal.  If it remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.   



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




